Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, third paragraph, filed 10/30/020, with respect to claim 1 (and 11) have been fully considered and are persuasive.  The rejection of claim 1 (and 11) and dependent claims has been withdrawn.
Allowable Subject Matter
Claims 1, 2, 4, 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed medical support arm apparatus comprising, inter alia, “processing circuitry configured to control the arm section, wherein the processing circuitry is configured to drive the drive axes to perform a pivot operation in which the medical tool moves in a state in which the medical tool is facing a predetermined pivot point in space, and a distance to the predetermined pivot point is kept fixed, by: determining a wrist point Xw, indicating a center-of-gravity of the wrist section corresponding to the distal-most axis, the second distal-most axis, and the third distal-most axis, based on the predetermined pivot point and the determined attitude vector, determining a rotation angle of each of the proximal-most axis, the second proximal-most axis, and the third proximal-most axis that realizes the determined wrist point Xw”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795